Citation Nr: 1435117	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  08-15 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a separate evaluation for neurological manifestations of the lower extremities as a result of the service-connected mild neuroforaminal narrowing with disc bulge at L2-3, L3-4, and L4-5 (subsequently referred to as L2-5).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel





INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, service connection was established for mild neuroforaminal narrowing with disc bulge at L2-5, and assigned an initial 10 percent rating, effective from August 17, 2007.  

The Board previously considered the appeal in August 2012.  In that decision, the Board denied a separate rating for neurological manifestations of the lower extremities as a result of the service-connected mild neuroforaminal narrowing with disc bulge at L2-5.  The Veteran appealed the case to the U.S. Court of Appeals for Veterans Claims (USCAVC/Court).  A Memorandum Decision was entered in March 2014 vacating the Board's August 2012 decision, and remanding the claim to the Board for readjudication consistent with the Memorandum Decision.  

As noted in the now set aside Board decision dated in August 2012 and repeated here for clarity, in a May 2010 decision, the Board denied the Veteran's claim for an initial rating in excess of 10 percent for mild neuroforaminal narrowing with disc bulge at L2-5.  The Board also determined that the evidence of record revealed that the Veteran had complained of intermittent numbness, tingling, paresthesias, and radicular pain in the legs.  The Board noted that in rating spinal disabilities, any associated objective neurologic abnormalities are to be rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243, Note (1)).  Thus, the Board remanded the separate issue of whether the Veteran was entitled to a separate disability rating for neurological manifestations of his low back disability for the purpose of obtaining a VA neurological examination.  VA neurological examinations of the Veteran were then performed in June 2010 and May 2011.  Copies of the June 2010 and May 2011 VA examination reports have been associated with the claims files.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to remand this claim.  

Specifically, the March 2014 Memorandum Decision indicated that the Board provided an inadequate statement of the reasons and bases for denying a separate evaluation for the Veteran's neurological disability.  Specifically, the Board failed to adequately address whether the Veteran's neurological disability was "associated" with or otherwise related to his service-connected spine disorder.  Furthermore, although the Board stated that it relied on the 2011 examination to find that the disability was more likely than not related to nonservice-connected conditions, the examiner found that the etiology of the neurological problems was "not certain," and he did not express his opinions with the requisite degree of certainty.  Thus, the Board finds that another VA examination is necessary to address these concerns.  

The record further shows that the Veteran receives treatment at VA and that VA Virtual records reflect that he was last seen in July 2013 with low back complaints.  Therefore, on remand, copies of any additional medical records should be obtained.  

Accordingly, this matter is REMANDED for the following action:

1.  The RO should take appropriate action to ask the Veteran to identify all sources of treatment that he has received for his claimed condition and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO then should obtain copies of the complete records of any identified treatment source.  

Copies of any additional treatment records from the VA Health Care System dated since July 2013 should be obtained and associated with the claims file.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) (2013) should be provided to the Veteran.  

2.  The RO then should have the Veteran scheduled for a VA examination to ascertain whether there are neurological deficits associated with the service-connected mild neuroforaminal narrowing with disc bulge at L2-5.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is also requested to provide an opinion as to whether the Veteran's current neurological complaints are associated with his service-connected pilonidal cyst.  In forming his or her opinion, the examiner should discuss all pertinent evidence of record as to this contention, to include the private chiropractor's March 2014 statement that the Veteran's neurological pain, numbness, and tingling in the extremities could be "caused from the [pilonidal cyst ] surgery performed on [the Veteran] in March 1967."  In his statement, the chiropractor stated that in his research with pilonidal disease and the location of the Veteran's scar in the sacral area, there was a possible connection to arachnoiditis which was a neuropathic disease caused from inflammation of cord membranes.  One of the causes was the formation of scar tissue form past surgeries in the area.  As the symptoms were very similar to the Veteran's neurological complaints of pain, numbness, and tingling, he opined that they could be from the 1967 surgery.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013).  If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

4.  After completing all indicated development, the RO should readjudicate the claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the case (SSOC) and be afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



